DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Claim Status
Claims 1, 10, 16, and 19 have been amended; support for claim 1 is found in Figure 7, support for claim 10 is found in Figure 5, support for claim 16 is found in figure 4, and the support for claim 19 is found in figure 6 and [0092].
Claims 21-24 have been added, support is found in [0006] for claim 21, [0047-0048] for claims 22 and 23, claim 19 for claim 24. No new matter has been added.
Claims 1-24 are currently pending and have been examined on the merits in this office action.

Drawings
The drawing objection in the previous office action is withdrawn in view of the amendments to the drawings. 
Claim Interpretation
The claim interpretation for claim 11 is stated in the previous office action.

Claim Rejections - 35 USC § 102
The 102(a)(1) rejection of the previous office action is withdrawn in view of the amendments.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Huff et al. (US 20180090725-hereinafter Huff) in view of Clark (US 20190086476).

Regarding claim 16, Huff teaches a battery module frame for a battery module comprising:
a first frame section having a first main body, a first upper side wall extending from the first main body and a first lower side wall extending from the first main body (Huff – see annotated Figure 5 below),

    PNG
    media_image1.png
    618
    816
    media_image1.png
    Greyscale

 


    PNG
    media_image2.png
    522
    772
    media_image2.png
    Greyscale

 

the first frame section having a first width between opposite ends thereof (Huff- modified Figure 3 below, first width is between opposite ends) ,


    PNG
    media_image3.png
    430
    744
    media_image3.png
    Greyscale

the first upper side wall including a first upper mounting feature, the first lower side wall including a first lower mounting feature (Huff - first mounting features can correlate to either of sides 496 or 498 as shown in Figure 4; slots 430 and 440 or protruding portions 530 and 540 correlate to the mounting features); and
a second frame section separate and discrete from the first frame section (Huff- Figure 3 multiple segments 210, 220, 230, 240, 250, 260), the second frame section having a second main body, a second upper side wall extending from the second main body and a second lower side wall extending from the second main body (Huff- annotated Figure 4 above), the second main body having a second bus bar pad (Huff- Figure 5; [0084] bus bar pad is considered the main body with the elongated members 460 and bus bars 150 being secured with the elongated members), the second frame section having a second width between opposite ends thereof, the second width being different than the first width (Huff- annotated Figure 3 below; the second width is opposite ends of the second frame section and is different than the first width of the first frame section)

    PNG
    media_image3.png
    430
    744
    media_image3.png
    Greyscale

the second upper side wall including a second upper mounting feature, the second lower side wall including a second lower mounting feature (Huff - second mounting features can correlate to either of sides 496 or 498 as shown in Figure 4; slots 430 and 440 or protruding portions 530 and 540 correlate to the mounting features, the second mounting features and frame is the same as the first mounting features and frame); 
wherein the first and second frame sections are coupled at a seam with the second upper mounting feature removably coupled to the first upper mounting feature at an upper separable interface (Huff- Figure 3, seam is being read as the contact portion between the frame sections) and the second lower mounting feature removably coupled to the first lower mounting feature at a lower separable interface, the first and second frame sections being coupled together with the first and second bus bar pads of the first and second main bodies coplanar (Huff- Figure 3, second mounting piece is inserted and can be removed and is coupled to the first mounting piece, Figure 3 shows that all of the bus bar pads are coplanar), and

Huff fails to teach of a sensor assembly coupled to the first and second main bodies, the sensor assembly including voltage sensors electrically coupled to corresponding bus bars.

Clark discloses a battery sensor assembly electrically coupled to adjacent batteries within a battery pack that monitors the state of charge, voltage, state of health, temperature, and electrical current of adjacent batteries (Clark abstract and [0001]).
Therefore, it would have been obvious to a skilled artisan as of the effective filing date to incorporate the sensor assembly of Clark into Huff’s main bodies of the frame such that the sensor assembly can monitor the battery module and detect when changes occur within the battery.

Regarding claim 17, modified Huff teaches all of the claim limitations of claim 16. Huff further teaches a third frame section separate and discrete from the first and second frame sections (Huff- Figure 3, multiple segments), the third frame section having a third main body (Huff – annotated Figure 4 below), a third upper side wall extending from the third main body and a third lower side wall extending from the third main body (Huff- annotated Figure 4 below), the third main body having a third bus bar pad for a bus bar configured to be electrically connected to battery cells of the battery module (Huff- [0084] main body has elongated members 460 that interact and secure bus bars 150; the bus bar pad is being read as the main portion with the elongated members 460), the third upper side wall including a third upper mounting feature, the third lower side wall including a third lower mounting feature (Huff- first mounting features can correlate to either side 496 or 498 as shown in Figure 4, mounting features are slots 430 and 440 or protruding portions 530 and 540); 

    PNG
    media_image1.png
    618
    816
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    522
    772
    media_image2.png
    Greyscale



    PNG
    media_image4.png
    687
    829
    media_image4.png
    Greyscale

 
and wherein the third upper mounting feature is removably coupled to the fourth upper mounting feature and the third lower mounting feature is removably coupled to the fourth lower mounting feature such that the second frame section is located between the first frame section and the third frame section (Huff- annotated Figure 3 above, the second frame section is between the first and the third frame sections and all can be removed and are coupled to one another as seen above).

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Huff et al. (US 20180090725-hereinafter Huff) in view of Clark (US 20190086476) as applied to claim 16 above, and further in view of Watahiki et al. (US 20200321589-hereinafter Watahiki).

Regarding claim 18, modified Huff teaches all of the claim limitations of claim 16. Huff further teaches a battery terminal bus bar coupled to the sixth main body, the battery terminal bus bar configured to be electrically connected to a battery cell of the battery module (Huff- [0044] sixth segment 260 related to the terminal cover segment portion). The terminal bus bar will have a terminal pad configured to be electrically connected to a terminal (Huff-
Huff fails to teach that the terminal bus bar is coupled to the first main body, the battery terminal bus bar having a terminal pad connected to a terminal and the battery terminal bus bar including a fuse element providing a fuse function for a battery terminal bus bar.
A skilled artisan could read the sixth segment as the first segment or rearrange the system such that the first segment is the terminal bus bar instead of the sixth segment. This would be obvious because the first and sixth segments are located at the ends of the cover frame so changing the terminal bus bar from one side of the frame to the other side will not require any ingenuity. The mere rearrangement of parts, without any new or unexpected results, is within the ambit of one of ordinary skill in the art. See In re Japikse, 86 USPQ 70 (CCPA 1950) (see MPEP § 2144.04).

Additionally, Watahiki discloses a battery module that prevents a new current path from forming due to a cut in a fuse element. Watahiki teaches a plurality of bus bars connecting battery cells to the module terminal (Watahiki [0010]) and at least one bus bar having a fuse that melts when excessive current flows to prevent short circuiting the battery and for preventing a new current path to be formed.
.


Claims 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over Huff et al. (US 20180090725-hereinafter Huff) in view of Clark (US 20190086476), Wakahiki et al. (US 20200312589-hereinafter Wakahiki) and Takamatsu et al. (US 20200022260-hereinafter Takamatsu).

Regarding claim 19, Huff teaches a battery system comprising:
a plurality of battery cells being stacked forming a battery module (Huff- Figure 1 Batteries 120)
a battery module frame mounted to the battery module (Huff Figure 1), the battery module frame including a first frame section and a second frame section separate and discrete from the first frame section and coupled to the first frame section at a seam (Huff Figure 15, multiple frame sections contacting each other being read as the seam),
a first frame section having a first main body, a first upper side wall extending from the first main body and a first lower side wall extending from the first main body (Huff – see annotated Figure 5 below),

    PNG
    media_image1.png
    618
    816
    media_image1.png
    Greyscale

 
the first main body having a first bus bar pad for a bus bar configured to be electrically connected to battery cells of the battery module (Huff [0084] main body has elongated members 460 and bus bars 150 can be secured with the elongated members; see Figure 5 below),

    PNG
    media_image2.png
    522
    772
    media_image2.png
    Greyscale

 

the first upper side wall including a first upper mounting feature, the first lower side wall including a first lower mounting feature (Huff - first mounting features can correlate to either of sides 496 or 498 as shown in Figure 4; slots 430 and 440 or protruding portions 530 and 540 correlate to the mounting features); and
a second frame section separate and discrete from the first frame section (Huff- Figure 3 multiple segments 210, 220, 230, 240, 250, 260), the second frame section having a second main body, a second upper side wall extending from the second main body and a second lower side wall extending from the second main body (Huff- annotated Figure 4 above), the second main body having a second bus bar pad (Huff- Figure 5; [0084] bus bar pad is considered the main body with the elongated members 460 and bus bars 150 being secured with the elongated members), 

bus bars coupled to the first and second bus bar pads, the bus bars configured to be electrically connected to the battery cells of the battery module (Huff- [0084] the main body has elongated members 460 and the bus bars 150 can be secured to the elongated members).
Huff fails to teach of a sensor assembly coupled to the first and second main bodies, the sensor assembly including voltage sensors electrically coupled to corresponding bus bars.

Clark discloses a battery sensor assembly electrically coupled to adjacent batteries within a battery pack that monitors the state of charge, voltage, state of health, temperature, and electrical current of adjacent batteries (Clark abstract and [0001]).

Therefore, it would have been obvious to a skilled artisan as of the effective filing date to incorporate the sensor assembly of Clark into Huff’s main bodies of the frame such that the sensor assembly can monitor the battery module and detect when changes occur within the battery.

Additionally, Huff fails to teach that the terminal bus bar is coupled to the first main body, the battery terminal bus bar having a terminal pad connected to a terminal and the battery terminal bus bar including a fuse element providing a fuse function for a battery terminal bus bar.


Furthermore, Watahiki discloses a battery module that prevents a new current path from forming due to a cut in a fuse element. Watahiki teaches a plurality of bus bars connecting battery cells to the module terminal (Watahiki [0010]) and at least one bus bar having a fuse that melts when excessive current flows to prevent short circuiting the battery and for preventing a new current path to be formed.
Therefore, it would have been obvious to a skilled artisan as of the effective filing date to incorporate the bus bar with a fuse as taught by Watahiki into Huff’s terminal bus bar such that the fuse will melt when excessive current flows to prevent short circuiting the battery.

Additionally, Watahiki further teaches wherein the terminal pad includes at least one connection strip between a first pad section and a second pad section (Watahiki – [0028] bus bars 2 will be connected to each other), the terminal pad having a fuse channel associated with the at least on connecting strip (Watahiki- [0046]; Figure 9, fuse 2j, fuse channel either 2d or 2i), the fuse channel reducing a cross-section of the terminal pad at the corresponding connecting strip such that the connecting strip has a reduced fused cross section relative to ta first cross section of the first pad section and a second cross section of the second pad section (Watahiki- Figure 9, the fuse reduces the cross section of the connecting strip and has a reduced fused section). Watahiki and modified Huff fails to 
Takamatsu discloses a connector equipped circuit body and a bus bar module for establishing electrical connection. Takamatsu teaches a chip fuse 50 that is attached to a bridge between the tail and portion 26 and the connection portion 24 such that the connection portion 24, the bus bar 25 and the tail end portion 26 are connected so as to be electrically continuous (Takamatsu [0086]).
Therefore it would have been obvious to a skilled artisan as of the effective filing date to utilize the chip fuse and bridge of Takamatsu into Huff’s battery module such that the sections of the terminal pad are electrically connected. The use of the fuse and bridge of Takamatsu is obvious because it is a known component in a known environment to achieve an entirely predictable result. A rationale to support a conclusion that a claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art. See KSR International Co. v. Teleflex Inc., 550 U.S. __,__, 82 USPQ2d 1385, 1395 (2007) (see MPEP §§ 2143 and 2143.02).

Regarding claim 20, modified Huff teaches all of the claim limitations of claim 19. Huff further teaches a third frame section separate and discrete from the first and second frame sections (Huff- Figure 3, multiple segments), the third frame section having a third main body (Huff – annotated Figure 4 below), a third upper side wall extending from the third main body and a third lower side wall extending from the third main body (Huff- annotated Figure 4 below), the third main body having a third bus bar pad for a bus bar configured to be electrically connected to battery cells of the battery module (Huff- [0084] main body has elongated members 460 that interact and secure bus bars 150; the bus bar 

    PNG
    media_image1.png
    618
    816
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    522
    772
    media_image2.png
    Greyscale

wherein the second upper side wall of the second frame section further comprises a fourth upper mounting feature and the second lower side wall of the second frame section further comprises a fourth lower mounting feature (Huff- annotated Figure 3 below; The second upper side wall has two upper and lower mounting features, one connecting to the first frame section and the other connecting to the third frame section);

    PNG
    media_image4.png
    687
    829
    media_image4.png
    Greyscale

 
and wherein the third upper mounting feature is removably coupled to the fourth upper mounting feature and the third lower mounting feature is removably coupled to the fourth lower mounting feature such that the second frame section is located between the first frame section and the third frame section (Huff- annotated Figure 3 above, the second frame section is between the first and the third frame sections and all can be removed and are coupled to one another as seen above).


Regarding claim 21, modified Huff teaches all of the claim limitations of claim 19. Clark teaches of a battery sensor assembly electrically coupled to adjacent batteries within a battery pack that monitors  state of charge, voltage, state of health, temperature, and electrical current of adjacent batteries (Clark abstract and [0001]). This modification is already made in claim 19 and would be obvious to add in the sensory assembly of Clark into Huff’s battery cell.

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Huff et al. (US 20180090725-hereinafter Huff) in view of Clark (US 20190086476) as applied to claim 16 above, and further in view of Wakahiki et al. (US 20200312589-hereinafter Wakahiki) and Takamatsu et al. (US 20200022260-hereinafter Takamatsu).

Regarding claim 24, modified Huff teaches all of the claim limitations of claim 16. Huff fails to teach that the terminal bus bar is coupled to the first main body, the battery terminal bus bar having a terminal pad connected to a terminal and the battery terminal bus bar including a fuse element providing a fuse function for a battery terminal bus bar.
A skilled artisan could read the sixth segment as the first segment or rearrange the system such that the first segment is the terminal bus bar instead of the sixth segment. This would be obvious because the first and sixth segments are located at the ends of the cover frame so changing the terminal bus bar from one side of the frame to the other side will not require any ingenuity. The mere rearrangement of parts, without any new or unexpected results, is within the ambit of one of ordinary skill in the art. See In re Japikse, 86 USPQ 70 (CCPA 1950) (see MPEP § 2144.04).

Furthermore, Watahiki discloses a battery module that prevents a new current path from forming due to a cut in a fuse element. Watahiki teaches a plurality of bus bars connecting battery cells to the module terminal (Watahiki [0010]) and at least one bus bar having a fuse that melts when excessive current flows to prevent short circuiting the battery and for preventing a new current path to be formed.


Additionally, Watahiki further teaches wherein the terminal pad includes at least one connection strip between a first pad section and a second pad section (Watahiki – [0028] bus bars 2 will be connected to each other), the terminal pad having a fuse channel associated with the at least on connecting strip (Watahiki- [0046]; Figure 9, fuse 2j, fuse channel either 2d or 2i), the fuse channel reducing a cross-section of the terminal pad at the corresponding connecting strip such that the connecting strip has a reduced fused cross section relative to ta first cross section of the first pad section and a second cross section of the second pad section (Watahiki- Figure 9, the fuse reduces the cross section of the connecting strip and has a reduced fused section). Watahiki and modified Huff fails to teach wherein the terminal bus bar further comprises a removable fuse bridge coupled to the fuse element, the fuse bridge spanning the fuse channel to electrically connect the first base section and the second base section.
Takamatsu discloses a connector equipped circuit body and a bus bar module for establishing electrical connection. Takamatsu teaches a chip fuse 50 that is attached to a bridge between the tail and portion 26 and the connection portion 24 such that the connection portion 24, the bus bar 25 and the tail end portion 26 are connected so as to be electrically continuous (Takamatsu [0086]).
Therefore it would have been obvious to a skilled artisan as of the effective filing date to utilize the chip fuse and bridge of Takamatsu into Huff’s battery module such that the sections of the terminal pad are electrically connected. The use of the fuse and bridge of Takamatsu is obvious because it is a known component in a known environment to achieve an entirely predictable result. A rationale to support a conclusion that a claim would have been obvious is that all the claimed elements were known .


Allowable Subject Matter
Claims 1-15 are allowed.

Regarding claims 1-15, the prior art fails to teach nor rendered obvious the limitation wherein the frame section has a side wall having first frame members being separated by elongated slots between the first upper side wall and the first lower side wall and the slots of the first frame members are configured to be aligned with the slots of the bus bar. Furthermore, the first frame section being coupled to a second frame section having the same features as the first frame section is not taught nor rendered obvious in view of the prior art.


Claims 22 and 23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Regarding claims 22 and 23, see claim 1 reasons for allowance. The prior art of record fails to teach nor render obvious the limitations of claims 22 and 23 which are explained in the reasons for allowance for claim 1.
Response to Arguments
Applicant's arguments filed 08/09/2021 have been fully considered but they are not persuasive. 
Applicant’s arguments are regarding the amended claims and how the amended claims are not taught by the prior art. The rejection of record of the previous office action for claims 1-15 are withdrawn, however, updated rejections for claims 16-21 and 24 are presented above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM J FRANCIS whose telephone number is (571)272-1021.  The examiner can normally be reached on M-Th: 7 am-5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ADAM J FRANCIS/Examiner, Art Unit 1728                                                                                                                                                                                                        

/Maria Laios/Primary Examiner, Art Unit 1727